Title: To George Washington from Colonel Alexander Scammell, 11 July 1780
From: Scammell, Alexander
To: Washington, George


					
						Sr
						Camp pracaness July 11nth 1780.
					
					I understand Major Edwards has prefer’d a Complaint against me, on which he has requested I should be orderd in Arrest; and as it regards my official Capacity, I must beg to be indulg’d with an Opportunity to have the matter fully inquir’d into, and determin’d upon by a general Court Martial of the Line. I have the Honor to be with The utmost Respect Yr Excellency’s Most Obedt Humble Servt
					
						Alexd. Scammell
					
				 